Citation Nr: 1603286	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 24, 2013, for the grant of service connection for diabetic nephropathy.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an evaluation in excess of 20 percent for mild tibia-peroneal arterial occlusive disease, right lower extremity prior to September 24, 2013, and in excess of 40 percent thereafter.

4.  Entitlement to an evaluation in excess of 20 percent for mild tibia-peroneal arterial occlusive disease, left lower extremity prior to September 24, 2013, and in excess of 40 percent thereafter.

5.  Entitlement to an evaluation in excess of 10 percent for myocardial infarction; non-obstructive coronary artery disease (CAD); angina pectoris prior to September 24, 2013, and in excess of 30 percent thereafter.

6.  Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to March 18, 2011.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to March 18, 2011.  


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2002, September 2008, June 2009, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Regarding the PTSD issue on appeal, the Board granted an increased initial rating from 10 percent to 30 percent in a March 2005 decision.  A rating higher than 30 percent was denied.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied a rating higher than 30 percent.  The Board subsequently remanded the matter in July 2007 and September 2008 for further development.  During the pendency of the appeal, the RO, in a January 2012 rating decision, granted an increased rating of 100 percent effective March 18, 2011.  The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The Board notes that in a September 2013 Statement of the Case (SOC), the RO characterized the psychiatric issue on appeal as entitlement to an earlier effective date for a 100 percent evaluation for PTSD.  In this case, however, the Veteran's appeal originated from an October 2002 rating decision which established service connection for PTSD and assigned a 10 percent rating effective November 2003.  The grant of a 100 percent rating for service-connected PTSD effective March 18, 2011 represents only a partial grant of the benefit sought on appeal; as the Veteran has not been granted the maximum benefit allowed during the appeal period prior to March 18, 2011, that issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The appeal, therefore, is not technically a question of entitlement to an earlier effective date, but rather the claim of entitlement to an evaluation in excess of 30 percent for PTSD prior to March 18, 2011.  The issue has therefore been recharacterized.

Also, regarding the claims for increased ratings for mild tibia-peroneal arterial occlusive disease, right lower extremity and left lower extremity, and for myocardial infarction; non-obstructive coronary artery disease (CAD); angina pectoris, the Board notes that the December 2013 rating decision awarded increased ratings of 40 percent and 30 percent respectively, all effective September 24, 2013.  However, as these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the increased rating issues remain pending.  Id.  

With respect to the claim for a TDIU, as indicated above, a January 2012 rating decision granted an increased rating of 100 percent effective March 18, 2011.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  However, there remain situations where the granting of a 100 percent schedular rating can moot a TDIU claim.  Here, the Veteran was also granted SMC in the January 2012 rating decision from March 18, 2011 based on his 100 percent schedular rating for PTSD and additional disabilities that are independently rated at 60 percent or more.  Therefore, the decisions in Bradley and Buie do not apply and the claim for a TDIU from March 18, 2011 onward is moot.  However, the period prior to March 18, 2011 remains on appeal.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of increased ratings for mild tibia-peroneal arterial occlusive disease, right and left lower extremities, myocardial infarction; non-obstructive CAD; angina pectoris, PTSD, and TDIU prior to March 18, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a prior September 2005 rating decision denying service connection for diabetic nephropathy, and that rating decision is final.

2.  In December 2013, the RO granted service connection for diabetic nephropathy, effective from September 24, 2013.  A claim for service connection was inferred based on a September 24, 2013 VA examination which showed a diagnosis of diabetic nephropathy related to service-connected diabetes mellitus, type II.  

3.  Diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 24, 2013, for the grant of service connection for diabetic nephropathy have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§  3.151, 3.155, 3.400 (2015).

2.  The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Regarding the claim for an earlier effective date, this appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for diabetic nephropathy.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Regarding the claim for an increased rating for diabetes mellitus, type II, an April 2009 letter, which was provided to the Veteran prior to the initial adjudication of his present claim in June 2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's private medical records, VA treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

The Veteran was afforded VA examinations in March 2008, May 2009, March 2010, and September 2013.  The examiners interviewed the Veteran and made all required clinical findings to evaluate the Veteran's disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the May 2009 VA examiner did not review the claims file; the increased rating claim concerns the current severity of the Veteran's diabetes mellitus, therefore, the Board finds that the VA examiner's inability to review the claims file is not prejudicial to the Veteran.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  Concerning the Veteran's claim for an earlier effective date, a VA examination is not needed as it would not assist in the adjudication of the issue of entitlement to an earlier effective date.

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with his claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  38 C.F.R. § 3.156(b).  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The Veteran contends he is entitled to an effective date earlier than September 24, 2013 for the grant of service connection for diabetic nephropathy.  A September 2005 rating decision denied service connection for diabetic nephropathy.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In a VA examination dated September 24, 2013, the Veteran was diagnosed with diabetic nephropathy, which the examiner found was a complication of his service-connected diabetes mellitus, type II.  The examiner also indicated that upon review of the Veteran's medical records, there was evidence of microalbuminuria in January 2012, which was suggestive of nephropathy.  A January 2012 VA primary care follow up note indicated the presence of microalbumin under the assessment section of the report.  Subsequent VA treatment records from March 2012 to November 2014 also report the presence of microalbumin.

In this case, the Veteran did not actually file a claim seeking service connection for diabetic nephropathy; however, in a December 2013 rating decision, the RO granted service connection under an "inferred basis," based on the findings in the September 2013 VA examination.  In his December 2013 NOD, the Veteran indicated that he disagreed with the effective date assigned for the grant of service connection.  The Veteran has not indicated why he disagrees with the effective date assigned for the grant of service connection for diabetic nephropathy.  

The Board concludes that an effective date earlier than September 24, 2013, for the grant of service connection for diabetic nephropathy is not warranted.  As discussed above, the Board finds that the September 2005 rating decision is final.  Because the September 2005 rating decision is final, the claim by which the Veteran was granted service connection and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) is the September 2005 rating decision.  The evidence also shows that the date of receipt of the inferred claim was September 24, 2013, and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's diabetic nephropathy is the presently assigned date of September 24, 2013.

While the Board recognizes the Veteran's belief that the effective date should be earlier than September 24, 2013, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 24, 2013, for the grant of service connection for diabetic nephropathy is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2004 rating decision, the RO granted service connection and assigned an initial 20 percent evaluation, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The current appeal arises from a claim for a rating in excess of 20 percent submitted in April 2009.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, in the instant appeal, evidence from one year prior to the Veteran's submission of his claim received in April 2009  will be considered.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  The criteria for a 40 percent rating for diabetes mellitus are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with a higher 40 percent evaluation.  The record demonstrates that the Veteran's diabetes mellitus requires oral medication, daily insulin, and a restricted diet.  However, there is no medical evidence of regulation of activities.  During a March 2008 VA examination, the Veteran was noted to use oral medication for treatment.  He was instructed to follow a restricted diet, but was not restricted in ability to perform strenuous activities.  A May 2009 VA examination indicated that the Veteran used oral medication for treatment, and was instructed to follow a restricted diet but was not restricted in ability to perform strenuous activities.  A March 2010 VA examination indicated that the Veteran was on a restricted diet, and used oral medication and insulin for treatment.  When asked to describe any restriction of activities on the account of diabetes, the response was "cannot perform strenuous exercise due back condition."  During a September 2013 VA examination, it was noted that the Veteran's diabetes was managed by restricted diet and a prescribed oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner found that the Veteran's diabetes did not impact his ability to work.  

The Board notes that the Veteran submitted a statement dated December 2014, where he stated that he used a pill for his diabetes and now required insulin due to aggravation.  VA treatment records from January 2015 indicate that the Veteran's diabetes mellitus was poorly controlled and that insulin was started recently.  However, part of his goals for his treatment included diet modification and increasing physical activity, not restricting activity.  Also, as indicated above, the March 2010 VA examiner noted that the Veteran could not perform strenuous exercise due to a back condition, and the September 2013 VA examiner found that diabetes did not impact the Veteran's ability to work.  The medical evidence of record does not show that the Veteran's activities are regulated to avoid strenuous occupational or recreational activities.  In view of the foregoing, the Board finds that the Veteran's service-connected diabetes mellitus, type II has not been manifested by the type of regulation of activities contemplated by Diagnostic Code 7913 for a rating in excess of 20 percent.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  Therefore, the Veteran's diabetes mellitus, type II does not meet the schedular criteria for a higher rating in this case.

Further, the evidence does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  There is no indication the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus, type II must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's service-connected diabetes mellitus, type II is manifested by signs and symptoms including the use of insulin and a restricted diet.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations, including insulin use, restricted activities and restricted diet.  

Additional complaints, such as neurological difficulties, are addressed elsewhere as part of other service-connected disabilities related to diabetes.  There are no additional service-connected manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008); Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's diabetes mellitus type II, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

An effective date earlier than September 24, 2013, for the grant of service connection for diabetic nephropathy is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type II is denied.


REMAND

Regarding the claims for increased ratings for the Veteran's mild tibia-peroneal arterial occlusive disease of the right and left lower extremities, the September 2013 VA examiner did not perform ankle/brachial index testing, instead noting that such testing had been performed by VA in April 2008, almost six years ago, and provided the findings from that testing.  The Board does note that testing was also conducted during a May 2009 VA examination.  As the schedular criteria under which the Veteran's condition is being evaluated reflect the possibility of a higher rating based on ankle/brachial index testing, see 38 C.F.R. § 4.104, Diagnostic Code 7114,  the Board finds that findings during a current VA examination would be helpful in the Board's consideration of the Veteran's claims.  

Concerning the Veteran's claim for an increased rating for his service-connected myocardial infarction; non-obstructive CAD; angina pectoris, a remand is necessary to obtain missing relevant VA treatment records.  38 C.F.R. § 3.159 (c)(2).  A review of the record reveals that the Veteran underwent a radionuclide stress test in April 2009.  The test is referenced in the May 2009 VA examiner's report, but the actual reports of the examination are not contained in the VA treatment records.  On remand, these missing VA treatment records should be obtained.  

In September 2008, the Board remanded the Veteran's claim for an increased evaluation in excess of 30 percent for PTSD for further development.  The remand directed the RO to issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives.  In September 2013, the RO issued an SOC regarding the issue of an effective date earlier than March 18, 2011 for the grant of a 100 percent rating for PTSD.  However, as indicated in the Introduction section above, the Board finds that the proper psychiatric issue on appeal is entitlement to an increased evaluation in excess of 30 percent for PTSD prior to March 18, 2011.  As the award of a 100 percent rating effective March 18, 2011 did not represent a full grant of the benefit sought on appeal; a remand is necessary for the issuance of an SSOC addressing the issue of an increased rating in excess of 30 percent for PTSD prior to March 18, 2011.

Regarding the claim for a TDIU prior to March 18, 2011, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claims for increased evaluations.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Finally, as these matters are being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete April 2009 VA radionuclide stress test results and reports from the VA Caribbean Healthcare System.  

Also, obtain updated complete VA treatment records from the VA Caribbean Healthcare System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2015 to the present.

2.  Schedule the Veteran for a VA artery and veins examination to determine the current severity of his mild tibia-peroneal arterial occlusive disease of the right and left lower extremities.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and the results reported in detail.  Specifically, the examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities.  [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure].  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.   Then, readjudicate the claim for an evaluation in excess of 30 percent for service-connected PTSD for the period prior to March 18, 2011.  Also, readjudicate the other claims on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  Then return the case to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


